DETAILED ACTION

The Applicant’s amendment filed on August 31, 2020 was received.  Claim 8 was canceled.  Claim 1 was amended.  Claim 9 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 24, 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the viscosity gage being arranged between in the supply line between the reservoir and the paint application device”, where the wording clouding what is being claimed. 
Also in claim 1, the phrase of the reservoir appears to refer to the paint reservoir, but since the phrase isn’t repeated, it is imprecise.
For purposes of compact prosecution, the phrase will be interpreted as the viscosity gage being arranged in the supply line between the paint reservoir and the paint application device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claimed subject matter of claim 3 is found in claim 1 and does not further add limitations.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobbs et al. and Norris et al. on claims 1-2 and 7 are withdrawn because independent claim 1 was amended.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobbs et al., Norris et al. and Heo et al. on claims 3-4 are withdrawn because independent claim 1 was amended.
Please consider the following.
Claims 1-4, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cobbs (US 4,574,005) in view of Norris (US 2,848,353) and Heo (KR 1020090053452).
In regards to claims 1 and 3-4, Cobbs teaches a coater (paint application device) comprising:
a paint mixing tank reservoir (160, paint reservoir) is connected to a coating booth (10/11) (paint application device) via a supply line (fig. 1, 5-6; col. 5, lines 40-45, col. 11, lines 50-60);
a duct system (15/16; paint discharge device) returns excess paint from an area of the coating booth to the paint mixing tank reservoir (fig. 1, 5-6; col. 5, lines 40-55, col. 7, lines 45-50, col. 12, lines 40-50);
a vapor introduction line (151/157, humidification device) increases the solvent humidity within an area of the coating booth (fig. 1, 5-6; col. 8, lines 1-10, col. 11, lines 15-25, 40-50);
a viscosity/flow sensor (163) is in the paint mixing tank reservoir to maintain viscosity of the paint (fig. 5-6; col. 12, lines 5-15);
a cooler (142, cooling device) condenses solvent laden air, where the cooler is downstream of the flow path of the solvent/air from the coating booth (fig. 6; col. 10, lines 60-65).
a controller (162) is connected to the viscosity/flow sensor (163) and controls flow of makeup solvent from line-161, where the controller controls the temperature of the cooler based on humidity sensors (153) within the coating booth (fig. 6; col. 11, lines 25-35, lines 50-60, col. 12, lines 5-15).
Cobbs does not explicitly teach a cooling device arranged downstream of the area in a flow direction of the paint, the cooling device having a cooling temperature sufficient to condense a mixture of the paint and a solvent vapor, where the cooling device cools a wall 
However, Norris teaches a temperature control coil (37, cooling device) which has a wall surface, where the temperature control coil is adjacent a wall of the receiver (36) for paint, where the temperature control coil which has a wall surface, is capable of conductively cooling a wall surface of the receiver as the temperature control coil fluid contacts the liquid which contacts the wall of the receiver (fig. 1; col. 2, lines 20-25).
Norris teaches the temperature control coil which is adjacent a wall of the receiver for paint, where the temperature control coil is capable of cooling a wall surface of the receiver as the temperature control coil fluid contacts the liquid and the wall of the receiver (fig. 1; col. 2, lines 20-25)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to incorporate the temperature control coil of Norris onto the paint mixing tank reservoir of Cobbs because Norris teaches it will provide closed cycle for the recovery and reuse of the over-sprayed material (col. 1, lines 25-30).
Further regarding claim 1, Cobbs and Norris do not explicitly teach the viscosity gage being arranged between in the supply line between the reservoir and the paint application device.
However, Heo teaches a first viscometer-40 which is provided in a connection line-41 which connects to a spray unit-81 and where first viscometer-40 connects with a supply line-21, paint supply pump-30 and circulation tank-20, such that the first viscometer-40 is between the circulation tank-20 and the spray unit-81 and the first viscometer-40 is between the paint supply pump-30 and the spray unit-81 (fig. 2; pg. 4-5).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to incorporate the viscometers connected to the controller of Heo onto the controller, paint mixing tank reservoir and supply line of Cobbs and Norris because Heo teaches automatic adjustment to the viscosity of the paint to avoid blockage of the pipes (pg. 4).
Further regarding claim 1, Cobbs, Norris and Heo teach the controller which is connected the viscometers and the controller provides control of temperature of the cooler and the temperature control coil.
Cobbs, Norris and Heo do not explicitly teach control device controls the cooling temperature based on the viscosity measured by the viscosity gauge.  
However, to control the cooling temperature based on the viscosity measured by the viscosity gauge is considered an intended use of the control device and cooling device, where the recitation does not further structurally limit the apparatus as claimed.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  
As Cobbs, Norris and Heo teach the structural limitations of the claim, one would be capable of using the controller to control the temperature of the temperature control coil, based viscosity measured by the viscometers.

In regards to claim 2, Cobbs, Norris and Heo as discussed above, where Cobbs teaches the vapor introduction line (151/157) introduces a vaporized gas (solvent vapor) into the coating booth (fig 5-6; col. 8, lines 1-10, col. 11, lines 35-45, col. 14, lines 5-15).
In regards to claim 7, Cobbs, Norris and Heo as discussed above, where Cobbs teaches the duct system comprises suction fans (17/18) with are connected to the paint mixing tank reservoir as the duct system is connected to the paint mixing tank reservoir as there is a flow path between the two (fig. 6).
In regards to claim 9, Cobbs, Norris and Heo as discussed above, where Heo teaches the first viscometer-40 is between the paint supply pump-30 and the spray unit-81 (fig. 2; pg. 4-5).

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Cobbs simply fails to disclose or suggest controlling cooling based on viscosity — and Norris and Heo fail to cure this defect.

In response to Applicant’s arguments, please consider the following comments:
As discussed above, the prior art combination of Cobbs, Norris and Heo teach the claimed paint reservoir, paint discharge device, humidification device, viscosity gage between the paint reservoir and the paint application device, a cooling device which cools a wall surface, where the wall surface is arranged in the paint reservoir and a control device.

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        March 15, 2021